Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 1 is objected to for the following informalities:
“detecting change” should read --detecting a change--.
“executes first control” should read --executes a first control--.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“detection portion”, “control portion”, and “storage portion”- The specification notes that these “portions” are implemented on a controller by CPUS, memories, and various electronic control components such as processors etc. Therefore, these portions are interpreted as electrical controller components which carry out the claimed functions, or equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, “the operating unit” lacks sufficient antecedent basis in the claims.
Regarding claim 1, “the change in the number of operating units” lacks sufficient antecedent basis in the claims.
Regarding claims 6 and 7, “second electric valve” and “third electric valve” render the claim indefinite because they imply the existence of precedingly and correspondingly numbered valves, however no such valves are claimed. Therefore, it is unclear if such valves are implied or if they are a mere renaming of the already claimed valve of claim 1.
Regarding claim 6, “the corresponding indoor unit” lacks sufficient antecedent basis in the claims.
Any claims depending from claim 1 are indefinite by virtue of dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuda (JP2000297970A).
Regarding claim 1, Fukuda teaches an air conditioning system performing a refrigeration cycle in a refrigerant circuit including an outdoor unit, a plurality of indoor units, a refrigerant connection pipe connecting the outdoor and indoor units (Figures 3-4), the air conditioning system comprising:
an electric valve (Figure 3, 7-9) decompressing a refrigerant flowing in the refrigerant circuit in accordance with an opening degree (Figure 3, 7-9, ¶13);
a detecting portion detecting a change of the number of operating units that are the indoor units under operation (¶21-22);
a control portion controlling a state of the electric valve (¶22), wherein the control portion
executes a first control when a change in the number of operating units is detected by the detection portion, and adjusts the opening degree of the 
Regarding claim 2, Fukuda teaches all of the limitations of claim 1, wherein
the refrigerant flowing from the outdoor unit to the indoor unit is transferred in a gas-liquid two-phase state (Figure 3, refrigerant flowing from 1 into 2-4 goes through 10, thereby going from gas to liquid and therefore the two-phase state will occur before any full transition to liquid takes place (if full transition is garnered). This refrigerant is flowing from the outdoor unit to the indoor units, so the conditions of the claim are met).
Regarding claim 3, Fukuda teaches all of the limitations of claim 1, wherein
the control portion executes the first control when a decrease of a number of operating units is detected by the detection portion (¶21-22).
Regarding claim 4
a storage portion storing capacity information that specifies an air conditioning capacity of each of the indoor units (¶9-10), wherein
when the change of the number of operating units is detected by the detection portion, the control portion executes the first control on condition of the system being in a first state in which a total value of the air conditioning capacities of the indoor units having been subject to change of an operating state is a predetermined reference value or more (¶21, the number of operating units decreasing means that the first state, before the change, has a total value of the capacities being greater than the value of the capacities after the change, i.e. after a reduction in the number of units operating).
Regarding claim 6, Fukuda teaches all of the limitations of claim 1, wherein
the electric valve is a second valve decompressing the refrigerant that flows from the refrigerant connection pipe to the corresponding indoor unit and the control portion reduces an opening degree of the second electric valve in the first control (¶21-22, Figure 3, any of 7-9. Superheat is controlled in the first control by 7-9, so a reduction of opening degree will be performed when needed to control superheat).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Fukuda (JP2000297970A) in view of Yamashita (US20160146496), further in view of Maruoka (JP2005147541A).

Regarding claims 5 and 7, Fukuda teaches all of the limitations of claim 1, wherein
the electric valve is a first or third electric valve (Figure 3, 5) disposed between the outdoor heat exchanger and the refrigerant connection pipe (Figure 3, 5 defines the separation point between these items), and the outdoor unit comprises
an outdoor heat exchanger (Figure 3, 10) acting as a condenser (Figure 3, 10, arrows show flow).
Fukuda does not teach wherein the valve decompresses the refrigerant into a two-phase state and reduces the opening degree during the first control.
However, Yamashita discloses wherein such a valve (Figure 1, 14) reduces the refrigerant to a medium pressure, two-phase gas liquid state (¶39) to reduce the necessary amount of refrigerant charge in the system (¶72-74) and Maruoka discloses reducing the opening degree of such a valve in the first control (when reducing the number of operating units) in order to prevent compressor overheating and increase compressor reliability (¶7-13).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize medium pressure refrigerant in the connection pipe as taught by Yamashita and to reduce the opening degree of the first (or 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125.  The examiner can normally be reached on 06:30-15:30 Central Time, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 
/SCHYLER S SANKS/Examiner, Art Unit 3763